CUDAHY, Circuit Judge,
dissenting:
Regrettably, this opinion enters another chapter in the saga of impoverishment that plagues the elderly sick. Here two Indiana pensioners, James Mattingly and Leroy Jones, have been confined to nursing homes. The state of Indiana, at the behest of the United States government, has allocated from the family income to the nursing home (and to the patient) all but $238.00 per month in the case of Mattingly and all but $264.00 per month in the case of Jones. These extremely meager residual sums were deemed sufficient by the authorities to sustain life for their wives left in the outside world. Subsequently, these maintenance allowances were increased to $325.00 per month. The controlling statute, of course, requires that the evaluation of income and resources available to the nursing homes be “reasonable.” 42 U.S.C. § 1396a(a)(17).
The appellants’ principal argument on reasonableness contrasts the $325.00 a wife on the outside may retain from the income of her husband in a nursing home with the $623.14 per month which an Indiana husband on the outside may retain if he — and not his institutionalized spouse — is the income recipient. The majority finds this gross disparity “reasonable.” It argues essentially that it is fair to take a larger proportion of an institutionalized spouse’s income for his own care (leaving his spouse much less) and to allocate a much lower proportion of a non-institutionalized spouse’s income to the care of his sick wife (leaving him much more). The rationale for allocating a $325.00 maintenance allowance to the spouse who does not work outside the home is that she should not “take” more from the government than do the recipients of cash assistance under the SSI program. This approach suggests an antiquated view of family income: a spouse who does not have an income becomes an *271object of charity, relegated to subsist below the poverty level, instead of an equal contributor to the family receipts.
This disparity alone leads me to believe the determinations here are unreasonable as well as arbitrary. Certainly it is for administrators to exercise broad discretion in matters such as this one. But I think we are not required to tolerate what appear to be unconscionable results — inconsistent with the concept that husband and wife receive their pensions as a family unit. The disparities that exist here indicate an outcome which is arbitrary and unfair and should not be approved.
I therefore respectfully dissent.